Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a cloaked high band dipole for an antenna, comprising: a first PCB layer; a first metal layer disposed on a first side of the first PCB layer, the first metal layer formed into a plurality of capacitive feeds: a second metal layer disposed on a second side of the first PCB layer, the second metal layer arranged in a plurality of dipole segments, each adjacent dipole segment separated from each other by a gap; a second PCB layer disposed on the second metal layer; and a third metal layer disposed on the second PCB layer, the third metal layer arranged as at least one cloaking element, wherein the cloaking element overlaps two adjacent dipole segments, forming a capacitor with the second PCB layer that creates a low impedance coupling between the two adjacent dipole segments at a high band frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shi et al (US 2020/0321708) teach an ultra-wideband modular tightly coupled array antenna, the antenna comprising: a first PCB layer disposed on a side of a first metal layer; and a second PCB layer disposed on a second metal.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845